Citation Nr: 0515929	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  

The Board remanded the case in October 2003 for further 
development, and the case was returned to the Board in April 
2005.  In January 2002, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.  

The Board notes that service connection for arthralgia of the 
lumbosacral spine was denied in an unappealed rating decision 
of November 1974.  The record does not reflect that the 
veteran was provided appropriate notice of this decision.  
Therefore, the Board will address the issue on a de novo 
basis, as the RO has.  


FINDING OF FACT

Low back disability was not present in service, arthritis of 
the low back was not manifested within one year of the 
veteran's discharge from service, and the veteran's current 
low back disability is not etiologically related to service 
or service-connected disability.  


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the low back during active service may not be 
presumed..  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Low back disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The Board notes that the veteran's claim for service 
connection for a low back disorder was received and initially 
adjudicated prior to the enactment of the VCAA.  In this 
case, the veteran was provided the notice required under the 
VCAA by letter dated in April 2004.  Thereafter, the RO 
readjudicated the veteran's claim in March 2005.  
Furthermore, in this case, there is no indication or reason 
to believe that the RO's decision would have been different 
had the claim not been adjudicated before the RO provided the 
notice required by the VCAA and the implementing regulations.  
Therefore, the Board believes that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and that any 
procedural error by the RO was not prejudicial to the 
veteran.  

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained, and the 
veteran has been afforded appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claim.    

II.  Factual Background

Service medical records document no diagnosis, complaint or 
abnormal finding pertaining to the veteran's low back.  

VA outpatient records show that the veteran was seen in 
February 1974 complaining of pain of multiple joints, 
including the back.  The impression was diffuse arthralgia of 
undetermined etiology.  Later medical records also document 
treatment and evaluation of the veteran for arthralgia of 
multiple joints.  More recent medical evidence shows that 
degenerative arthritis, degenerative disc disease and strain 
of the low back have been diagnosed.  None of the medical 
evidence of record links the veteran's low back disability to 
his military service or to his service-connected disabilities 
of the cervical spine and shoulders.  

In response to his claim, the veteran was afforded VA 
examinations in June 2001 and September 2002.

At the VA examination in June 2001, the veteran reported a 
history of chronic low back pain which began in 1972 after a 
fall.  He also indicated that he did a lot of bending and 
stooping under airplanes during active service.  The 
diagnosis was degenerative joint disease of the lumbar spine.  
The examiner concluded after review of the claims file that 
the veteran's current low back disability was not causally 
related to his cervical spine and shoulder disabilities.  

On VA examination in September 2002, the veteran related that 
he did not seek treatment for low back problems during his 
period of active duty.  He said that he did seek treatment 
for neck and shoulder problems which were diagnosed as 
arthalgia of the cervical and shoulder areas.  His current 
complaints included a burning pain in the low back.  The 
diagnostic impressions included low back pain secondary to 
degenerative disc disease of the lumbar spine.  A secondary 
condition of the skeletal system with arthalgia in the neck 
and shoulders was also noted.  The examiner indicated that 
there was no evidence of a specific injury to the lumbar 
spine or treatment during the veteran's military service.  In 
addition, it was noted that the veteran reported no low back 
pain symptoms within the first year of his post-service 
employment.  The examiner indicated that it was much less 
likely than not that his current low back symptoms and disc 
disease were causally related or associated with the 
veteran's cervical and shoulder arthalgia.  The examiner 
noted that injuries to the cervical and lumbar areas can 
occur together but they commonly occur separately and may 
commonly be independent and separate or unrelated conditions.  


III.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

IV.  Legal Analysis

The veteran contends that he is entitled to service 
connection for a low back disorder which he maintains was 
incurred during active military duty or as a result of his 
service-connected cervical spine and shoulder disabilities.  

Although the medical evidence confirms that the veteran 
currently has a low back disability, there is no medical 
evidence suggesting that a low back disorder was present in 
service, that arthritis was manifested within one year of the 
veteran's discharge from service or that the veteran's 
current low back disability was caused or worsened by 
service-connected disability.  Moreover, the VA medical 
opinions addressing the etiology of the veteran's claim are 
against the claim.  

In essence, the evidence of a nexus between the veteran's low 
back disorder and his military service or between his low 
back disability and his service-connected arthralgias of the 
cervical spine and shoulders is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Entitlement to service connection for low back disability is 
denied.  




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


